UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6374


OZELIA HICKS, JR.,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE,      Director    of    Virginia   Department     of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Roderick Charles Young,
Magistrate Judge. (3:15-cv-00123-RCY)


Submitted:   July 28, 2016                    Decided:    August 2, 2016


Before MOTZ and      HARRIS,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ozelia Hicks, Jr., Appellant Pro Se.         Leah A. Darron, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA,            Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ozelia Hicks, Jr., seeks to appeal the magistrate judge’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition. *

The order is not appealable unless a circuit justice or judge

issues     a    certificate       of   appealability.                See    28     U.S.C.

§ 2253(c)(1)(A) (2012).           A certificate of appealability will not

issue    absent     “a   substantial       showing       of    the     denial          of     a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                   When the

magistrate      judge    denies    relief       on     the    merits,       a    prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find     that   the    magistrate          judge’s    assessment         of        the

constitutional claims is debatable or wrong.                    Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003).          When the magistrate judge denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive       procedural      ruling       is    debatable,       and       that        the

petition       states    a   debatable         claim    of     the     denial      of         a

constitutional right.          Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Hicks has not made the requisite showing.                     Accordingly, we deny

a certificate of appealability and dismiss the appeal.                           In light



     * The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c)(2012).



                                           2
of this disposition, we deny Hicks’ motions for bail/release

pending    appeal,   to    compel,   to    amend/correct,      and   for   other

relief.     We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented    in   the   materials

before    this   court    and   argument   would   not   aid   the   decisional

process.

                                                                      DISMISSED




                                       3